                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                   No. 5:16-CR-41-D


UNITED STATES OF AMERICA,   (
                                                         )
                                                         )
                                Plaintiff,               )
                                                         )
                   v.                                    )                     ORDER
                                                         )
LAMONT LONG,                                             )
                                                         )
                                Defendant.               )


        On April 5, 2021, Lamont Long ("Long" or "defendant") filed a motion ''to challenge the

sentencing court's subject-matter jurisdiction to enhance [his] sentence using un-charged conduct"

[D.E. 70]. The United States has not filed any response to the motion.

        "A prisoner in custody under sentence of a court established by Act of Congress claiming the

right to be r(?leased upon the ground that the sentence was imposed in violation of the Constitution

or laws of the United States, or that the court was without jurisdiction to impose such sentence, or

that the sentence was in excess of the maximum. authorized by law, or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate, set aside or correct the

sentence." 28 U.S.C. § 2255(a). The courtmayconvertLong's motion into asectiort2255 petition

if Long consents. See Castro v. United States, 540 U.S. 375, 377 (2003). However, a "court cannot

... recharacterize a prose litigant's motion as the litigant's first [section] 2255 motion unless the

court informs the litigant of its intent to recharacterize, warns the litigant that the recharacterization

will subject subsequent [section] 2255 motions to the law's 'second or successive' restrictions, and·

provides the litigant with an opportunity to withdraw, or to amend, the filing." Id. (emphasis

omitted); see United States v. Blackstock, 513 F.3d 128, 134-35 (4th Cir. 2008).
        Having concluded that Long's motion should be converted into a section 2255 motion, the
                                                                                                            ,J

court gives Long until June 4, 2021, to express his consent to the conversion or to withdraw or

amend his motion. See Castro, 540 U.S. at 383. The clerk shall send Long a form section 2255

motion to assist him in formulating his response. The court also informs Long that second or

successive motions und~r section 2255 are generally prohibited, and would have to be certified by

a panel of the appropriate court of appeals under limited circumstances. See 28 U.S.C. § 2255(h).

Certification for second or successive motions to vacate is rarely granted. Finally, the court informs

Long that the Antiterrorism and Effective Death Penalty Act provides that section2255 motions have

a one-year limitation period. See id. § 2255(±). Thus, the court expresses no opinion as to the

timeliness of Long's motion.
          '
       IfLong consents to the conversion, the clerk will open a related civil case. The United States

shall have until June 25, 2021, to file a response. IfLong fails to respond to this order, the court will

not recharacterize the motion as arising under section 2255. Instead, the pending motion will be

denied without prejudice without further order of the court.

        SO ORDERED. This .bL_ day of May 2021.




                                                          United States District Judge




                                                   2
